Title: To George Washington from Henry Laurens, 30 August 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 30th Augt [1778]
          
          I had the honor of addressing Your Excellency twice on the 28th Instant by Jones, in that which was written last, I ought more explicitly
            to have acknowledged the reciept and presentment to Congress of Your Excellencys favor
            of the 25th and of Copies of the several Papers from General Sullivan’s Camp.
          Congress Yesterday ordered the public Treasurer to pay into my hands five hundred
            Guineas to be transmitted to Your Excellency to be expended at your discretion Sir, for
            public service. These I have put under a firm cover and
            committed the safe conveyance and delivery of the package to the bearer of this Captain
            Josiah Stoddard of the 2nd Regt of Light Dragoons.
          Captain Stoddard has been long soliciting Congress on behalf of himself and twelve
            other Memorialists of the same Regiment for a compensation equivalent to their extra
            expence in equipping themselves for the service in which they are engaged. The Memorial
            was committed and a Report made which together with divers concomitant Papers are
            referred to the present Committee of Arrangement at Camp who are desired by an Act of
            Yesterdays’ date, to make necessary enquiries of Your Excellency respecting the
            application of Captain Stoddard, I shall therefore for Your Excellencys’ information
            inclose with this a Copy of the abovemention’d Act. I
            have the honor to be &c.
        